Case: 7:20-cv-00068-REW-CJS Doc #: 5 Filed: 05/27/20 Page: 1 of 1 - Page ID#: 38




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                 PIKEVILLE

CIVIL ACTION NO. 7:20-CV-68-REW

LONNIE MICHAEL RATLIFF,                                                 PLAINTIFF,


V.                                        ORDER


LOWE’S HOME IMPROVEMENT,
LLC, et al.,                                                        DEFENDANTS.

                                       *** *** *** ***

      Upon review and consideration,

      IT IS ORDERED that the undersigned recuses from involvement in this matter, and

that the case shall be reassigned to United States Magistrate Judge Candace Smith in

accordance with General Order 18-22.

      Signed May 27, 2020.




                                         Page 1 of 1
